              Case 3:20-cv-00074-MPS Document 58 Filed 10/06/20 Page 1 of 2




                                                       October 5, 2020

Via Email
Hon. Michael P. Shea
Abraham Ribicoff Federal Building
United States Courthouse
450 Main Street – Room 217
Hartford, Connecticut 06103

         Re:      R & I Trading of New York, Inc. et al. v. EAI et al. (20-cv-00074)(MPS)

Your Honor:

        I represent the Plaintiffs in this action. I write, pursuant to the Court’s Instructions for
Discovery Disputes, to address the ongoing discovery deficiencies of defendant Executive Aircraft
Interiors LLC (“EAI”), as set forth in our prior letter, dated August 13, 2020 (enclosed), which
gave rise to the Court’s Order, dated August 17, 2020 (Doc. No. 44), compelling EAI to produce
several missing categories of emails by August 31, 2020 (the “August 17 Order”). Since that time,
EAI has produced a single additional email, and has conceded that it is in possession of additional
emails that it has not produced. Thus, EAI is in clear violation of this Court’s August 17 Order
and appears to be in no hurry to rectify its non-compliance.

    I.         The Dispute

         As set forth in our August 13 letter, this action arises out of EAI’s admittedly defective
attempt to refurbish the interior of a private aircraft. EAI then repudiated and abandoned its
obligations under the parties’ July 2018 agreement, which EAI entered into for the purpose of
remedying its defective work. Thus, this is primarily a case to compute Plaintiffs’ damages in
light of EAI’s clear breach of contract. Plaintiffs have amended their complaint to seek a judgment
against Jet Interiors, LLC (“Jet Interiors”) as well, for successor liability, based on, inter alia, Jet
Interiors’: (i) acquisition of EAI’s business in or around November 2018; (ii) unsolicited
involvement in attempting to resolve EAI’s contractual obligations to Plaintiffs; (iii) statements to
the public that it is “doing business as” EAI; and (iv) general continuation of EAI’s business.

        EAI’s discovery deficiencies in this case extend back to June. In the parties’ joint status
report filed on July 21, 2020 (Doc. No. 30), Plaintiffs noted the non-production of: (i) any emails
from 2018; (ii) any internal email communications of any kind; or (iii) any emails between EAI
and Jet Interiors. Those same issues were addressed in Plaintiffs’ August 13 letter to the Court.
Since the August 17 Order, EAI has produced a single additional email, from April 2020. I have
followed up with EAI’s counsel repeatedly seeking EAI’s compliance, but have not received it.




[1126611-1]
              Case 3:20-cv-00074-MPS Document 58 Filed 10/06/20 Page 2 of 2




         At this point, it is becoming clear that EAI has no intention of fulfilling its discovery
obligations. Indeed, a couple of weeks ago, EAI’s counsel told me that EAI had sent him a
significant number of additional emails, which still have not been turned over. During the parties’
joint telephone call to chambers on September 30, EAI’s counsel stated, inter alia, that EAI has
already turned over all of the responsive emails in its possession. But that claim is contradicted
by the fact that EAI recently supplied its counsel with numerous additional emails, which we still
have not received. Further, Plaintiffs’ own document production contains emails with EAI
representatives (e.g., P00041 - an email from July 1, 2018), that were not produced by EAI.

         Plaintiffs’ document production also reveals that EAI’s principal, Seeram James, has
numerous email accounts that were not adequately searched in response to Plaintiffs’ document
demands. Based on what we can tell, Seeram James used two Gmail accounts to discuss the subject
matter of this action (smbjk4@gmail.com and eaisj1@gmail.com), a Hotmail account
(ExAirInteriors@hotmail.com), and was provided with a Jet Interiors email account
(sj1@jetinteriors.com). Further, Plaintiffs’ document production reveals that the email accounts
of EAI’s other employees (e.g., Chris James [pjames22@gmail.com]) were not adequately
searched. In our August 13 letter, we asked that EAI be required to disclose what e-mail custodians
it is using to locate and gather responsive e-mails and documents. We respectfully ask that the
Court direct EAI to identify all email custodians with information responsive to Plaintiffs’
document requests, and that EAI thoroughly search the email accounts of those custodians. It is
EAI’s responsibility -- not Plaintiffs’ -- to identify and search the records of proper custodians.

    II.        Plaintiffs’ Position

        EAI has not made an adequate effort to produce e-mails regarding, inter alia: (i) the project
at issue; or (ii) the EAI-Jet Interiors transaction. Plaintiffs ask that EAI be directed to disclose
what e-mail custodians and e-mail addresses it is using to locate responsive emails. Plaintiffs also
ask that EAI be ordered to produce all responsive e-mails and documents by October 19, 2020.

        Further, in its August 13 letter to the Court, EAI’s counsel stated that he expected to obtain
the EAI-Jet Interiors closing file “within a week.” The file we received, on August 19, is missing
many exhibits and schedules to the asset purchase agreement. We raised that issue on August 29
(enclosed). Despite our many requests, EAI has failed to produce a copy of the complete file,
which is clearly in the possession of EAI’s closing attorney. We ask that the complete file be
turned over by October 19, along with a copy of the consulting agreement between Seeram James
and Jet Interiors (which EAI’s counsel has alluded to), which we have also repeatedly asked for.

    III.       Certification of Good Faith

        I certify that Plaintiffs have endeavored to resolve these issues, in good faith, as required
by the Federal and Local Rules.
                                                              Respectfully submitted,

                                                              s/ Michael P. Regan

Copy: Mark Lee, Esq. (by e-mail)



[1126611-1]
